 


109 HR 1669 IH: Pharmacy Benefit Manager Transparency Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1669 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Weiner (for himself and Mr. Moran of Kansas) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To ensure integrity in the operation of pharmacy benefit managers. 
 
 
1.Short titleThis Act may be cited as the Pharmacy Benefit Manager Transparency Act of 2005. 
2.Requirements relating to pharmacy benefit managers 
(a)Prohibition on cross ownership 
(1)In generalNo pharmaceutical drug manufacturer may have a controlling interest in an entity that is a pharmacy benefit manager. 
(2)PenaltyThe Secretary of Health and Human Services may issue such civil penalties for a violation of paragraph (1) as the Secretary of Health and Human Services determines necessary. 
(b)Drug interchange 
(1)Prohibitions 
(A)Cost increaseA pharmacy benefit manager shall not make any drug interchange proposal for an individual who is served by such manager where the net cost of the drug to which the prescription would be changed exceeds that of the drug from which the prescription would be changed. 
(B)Disclosure to individualA pharmacy benefit manager shall not make any drug interchange for an individual who is served by such manager unless the pharmacy benefit manager discloses to the individual, in a clear and conspicuous manner, the savings to the individual associated with such interchange. 
(C)GenericsA pharmacy benefit manager shall not make any drug interchange proposal for an individual who is served by such manager if the drug from which the prescription would be changed has generic equivalents and the drug to which the prescription would be changed has no generic equivalents, unless the drug to which the prescription would be changed has a lower net cost to the individual than does each of the generic equivalents of the drug from which the prescription would be changed. 
(2)PenaltyA pharmacy benefit manager that violates subparagraph (A), (B), or (C) of paragraph (1) with respect to an individual and presents a claim for payment to the United States Government as reimbursement for services to such individual, shall be considered in violation of section 3729 of title 31, United States Code. 
(c)Disclosure of compensation from drug manufacturers 
(1)Quarterly and annual disclosuresAt the end of each fiscal year quarter, each pharmacy benefit manager shall disclose— 
(A)to the client plans of such manager and to the Antitrust Division of the Department of Justice, all compensation and remuneration that the pharmacy benefit manager received during such fiscal year quarter from a pharmaceutical drug manufacturer, including, regardless of how categorized, market share incentives, commissions, mail service purchase discounts, and administrative or management fees; and 
(B)to the client plans of such manager, any fees received for sales of utilization data to a pharmaceutical drug manufacturer. 
(2)Disclosure at contracting stageEach pharmacy benefit manager shall disclose to each client plan and prospective client plan of such manager, in advance of executing an agreement with such plan, information relating to the pharmacy benefit manager’s methodology of soliciting and receiving payments from pharmaceutical drug manufacturers. 
(d)DefinitionsFor purposes of this section: 
(1)Client planThe term client plan means a pharmaceutical plan in which the entity that offers such plan to its beneficiaries contracts directly with a pharmacy benefit manager to provide or administer such plan. 
(2)Drug interchangeThe term drug interchange means any change from one prescription drug to another prescription drug that is intended to address or treat the same illness or condition. 
 
